Title: To George Washington from William Greene, 11 July 1781
From: Greene, William
To: Washington, George


                  
                     Sir
                     Warwick 11th July 1781
                  
                  I was yesterday Honor’d with your Excellencys favor of the 1st Instant, and am sorry to find that my letter had not come to your Knowledge; soon after the setting of the Assembly which conven’d the last of May—and considered your Requisitions, delivered to me by General Heath, I wrote you the contents of their resolutions—you have been rightly informed respecting the Beef, and I cannot account for its not having been deliver’d on the first Instant, but care is now taken to enquire into this matter and I make no doubt if it is not already delivered it will go on as speedily as possable.
                  At the convention held in Providence the 25th of last Month it was agreed that this State should furnish thirty thousand weight of Beef for the Month of July, & sixty thousand pounds a Month for August & September—Since which the Assembly has orderd 52,000 pounds to be delivered at the grand army on the 27th of August, & the same quantaty on the 27th of September—and 8,000 pounds for each of those Months to be retained for the use of the Militia doing duty on Rhode Island, unless they should be relieved, in that case the whole quantaty is to be sent to the Army—The quantaties agreed upon for August and September is far beyond this States proportion of that article when compared with what is furnished by the other New England States—and nothing but necessity induced them to furnish so large a quantaty, That I flatter my self those extraordinary exertions will not in future be considered as a President—There is also five thousand gallons of Rum Ordered forward to the Army which has been delivered to the Assistant Quarter Master with a considerable sum of money to forward that as also the  heavy Cannon and necessary Stores.  With the greatest Respect & Esteem I am your Excellencys most Obedient & most Humble Servt
                  
                     W. Greene
                  
               